                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00189-FDW-DCK

 DANIEL C. FLINT, individually and on )
 behalf of all others similarly situated, )
                                          )
         Plaintiff,                       )
                                          )                             ORDER
 vs.                                      )
                                          )
 ALLY FINANCIAL INC., et. al.,            )
                                          )
         Defendants.                      )
                                          )


       THIS MATTER is before the Court on several motions: (1) Defendant Ally Financial,

Inc.’s Motion to Dismiss (Doc. No. 17); (2) Defendant Ally Financial Inc.’s Motion to Strike Class

Allegations (Doc. No. 18), to which Defendant UAR National Services, LLC’s joined (Doc. No.

22; (3) Defendant Associate Asset Recovery, LLC’s Motion to Strike Class Allegations (Doc. No.

24); (4) Plaintiff’s “Motion to Strike Motion to Strike Class Allegations” (Doc. No. 30); (5)

Defendant UAR National Services’ Partial Motion to Dismiss and Partial Motion for Judgment on

the Pleadings (Doc. No. 20); and (6) Defendant Associates Asset Recovery’s Motion to Dismiss

and Motion for Judgment on the Pleadings (Doc. No. 32). These motions are now ripe. For the

following reasons, the Court GRANTS Defendants’ Motions to Strike Class Allegations, DENIES

AS MOOT Plaintiff’s Motion to Strike, GRANTS IN PART the Motions to Dismiss and Motions

for Judgment on the Pleadings, and DISMISSES WITHOUT PREJUDICE in part the Motions to

Dismiss and Motions for Judgment on the Pleadings.



                                                1
                                          BACKGROUND

       Plaintiff filed the instant action on behalf of himself, as well as those similarly situated,

based on the alleged wrongful repossession of his vehicle and the redemption that followed. Taking

the allegations in Plaintiff’s Amended Complaint (Doc. No. 3) in the light most favorable to him,

he contends that on or about August 11, 2018, an employee of either Defendant UAR or AAR

entered Plaintiff’s “private, gated parking garage” and repossessed the vehicle he had purchased

based on a financing agreement with Ally Financial. (Doc. No. 3, p. 3). On or about August 13,

2018, Plaintiff called Ally Financial, which informed him that the redemption price to recover the

vehicle would be $3,127.39. That same day, Plaintiff contends he paid Ally Financial the full

$3,127.39 redemption price in order to redeem the vehicle. Once Ally was paid, it directed him to

pick up the vehicle from AAR at 6500 Lakeview Road, Charlotte, NC 28269. When Plaintiff

arrived at AAR he was given a number of documents to sign, including a document that stated:

“By signing this Release, I fully understand the above statements and do agree to Release and Hold

Harmless Associates Asset Recovery LLC and Ally Financial and or its Agents from all claims,

demands and or actions, which I or my Representatives do have or may have against Associates

Asset Recovery LLD, Ally Financial and/or its Agents or Employees, prior to this date” (the

“Waiver”). (Doc. No. 3, p. 4). Plaintiff contends that at no point prior to making the $3,127.39

payment was he informed that he would be required to sign a release and hold harmless clause.

Plaintiff also contends he verbally objected to signing the Waiver, but that AAR refused to release

the vehicle until Plaintiff signed all the documents, including the Waiver. Plaintiff also alleges he

informed the AAR representative that the full redemption price had been paid and Ally Financial

had already faxed AAR the paperwork required to release the vehicle. According to Plaintiff,


                                                 2
AAR then told Plaintiff the only way they could release the vehicle was if he agreed to sign the

Waiver. (Doc. No. 3, p. 5).

       In his Amended Complaint, Plaintiff asserts fifteen causes of action against Defendants

Ally, UAR, and AAR. Counts 1 through 5 of Plaintiff’s Complaint assert individual claims, and

Counts 6 through 15 assert claims on behalf of Plaintiff individually, as well as on behalf of a

class. Plaintiff’s individual Counts include: (1) Violation of N.C. Gen. Stat. § 25-9-609; (2)

Trespass to Real Property; (3) Trespass to Personal Property; (4) Conversion; and (5) Negligence

Per Se. Plaintiff’s individual and class Counts include: (6) Breach of Contract and Breach of the

Covenant of Good Faith and Fair Dealing; (7) Unfair and Deceptive Acts and Practices; (8)

Fraudulent Inducement; (9) Fraudulent Misrepresentation; (10) Negligent Misrepresentation; (11)

Violation of N.C. Gen. Stat. §§ 75-50, et seq.; (12)Violation of Federal Fair Debt Collection

Practices Act; (13) Negligence Per Se; (14) Breach of Quasi Contract; and (15) Conspiracy. For

these claims on behalf of “others similarly situated,” Plaintiff proposes a class defined as:

               All persons or throughout the United States and its territories who, during
       the class period, entered into a secured agreement with Ally Financial and were
       either:
               a. Required to waive their legal rights in order to redeem their repossessed
               vehicle, despite paying the redemption price in full;
               b. Subjected to an unreasonable amount of phone calls in connection with
               the collection of the debt owed to Ally Financial; or
               c. Received a bill from Ally Financial that included charges for some
               unidentified reason, such as “Miscellaneous,” “Other Charges” or some
               similar language.

(Doc. No. 3, p. 19). Persons excluded from this proposed class include:

               a. State consumer protection claims held by;
                       i. persons in states whose state consumer protection act forbid an
                       individual from bringing an action under said act on behalf of a
                       class.


                                                  3
                        ii. persons other than “consumers,” in states whose statutes are
                        limited to consumers who purchase for personal, family or
                        household purposes.
                b. persons whose claims would be barred under applicable state statute of
                limitations or repose provisions that, unless otherwise tolled, limit the time
                period with which the claim can be brought.
                c. persons who, prior to the filing of this complaint or prior to final judgment
                herein have filed separate legal actions against Defendants, asserting similar
                claims;
                d. all Defendants and their subsidiaries, affiliates, officers and directors;
                e. any entity in which a Defendant or any other excluded entity has a
                controlling interest;
                f. any judge or judicial official assigned to this matter and his or her
                immediate family;
                g. the Court in which this case is assigned, its staff, and Plaintiff’s counsel
                and co-counsel; and
                h. the legal representatives, successors or assigns of any such excluded
                persons or entities.

(Doc. No. 3, pp. 20-21). All Defendants have moved to strike the class allegations and dismiss the

complaint (in part or in whole), and Defendants UAR and AAR also move for judgment on the

pleadings. The Court addresses these motions in turn.

                            MOTIONS TO STRIKE CLASS ALLEGATIONS

    A. Applicable Law

        Defendants move to strike Plaintiff’s class complaints from the Amended Complaint

because: 1) it does not satisfy the requirements under Fed. R. Civ. P. 23(a) of numerosity,

commonality, typicality, and/or adequate representation because the class claims necessarily

involve individualized inquiries of fact; 2) an inherent conflict exists between Plaintiff’s proposed

dual role as Plaintiff and lead counsel for the class; and 3) if the class claims are allowed to proceed,

Plaintiff should be disqualified as lead class counsel due to his felony conviction in California that

has led to suspension of his Michigan law license and litigation regarding his North Carolina law

license. Notably, Plaintiff’s “response” to the motions to strike only seeks to “strike” portions of
                                                   4
Defendants’ motions related to the second and third arguments for dismissal.1 Neither his motion

to strike nor any other pleading filed in response to Defendants’ Motions to Strike address the

merits of the Rule 23 arguments. As explained below, the Court finds the Rule 23(a) analysis to

be dispositive and need not address the second and third arguments.

         In order to certify a class Under Rules 23(a), Plaintiff must be able to show:

         (1) the class is so numerous that joinder of all members is impracticable;
         (2) there are questions of law or fact common to the class;
         (3) the claims or defenses of the representative parties are typical of the claims or
         defenses of the class; and
         (4) the representative parties will fairly and adequately protect the interests of the
         class.

Fed. R. Civ. P. 23(a). Defendants’ instant motions challenge Plaintiff’s ability to satisfy these

requirements, and they move to strike the class allegations in Plaintiff’s Amended Complaint

pursuant to Federal Rules of Civil Procedure Rules 23(c)(1) and 23(d)(1)(D).2


1
 Plaintiff provides no argument in opposition to Defendants’ arguments and authority. Notably, Plaintiff did not file
a direct response to the Motions to Strike Class Allegations, but instead filed a pleading captioned as a “Response to
Defendant’s Motion to Dismiss Pursuant to F.R.C.P. 12(b)(6)” that notes in the opening paragraph:

         Plaintiff respectfully moves this Court for an Order striking Defendant Ally Financial’s Motion to
         Strike Class Allegations [Dkt. No. 18], Defendant UAR National Services, LLC’s Motion to Strike
         Class Allegations [Dkt. No. 22], Associates Asset Recovery, LLC’s Motion to Strike Class
         Allegations [Dkt. No. 24], and all reference to a pending California District Court matter involving
         Plaintiff (collectively “Defendants’ motions”).

(Doc. No. 30, p. 1). The gravamen of Plaintiff’s pleading hinges on striking Defendant’s reference to his ability to
serve as lead class counsel based on his felony conviction in California that resulted in his loss of law license in
Michigan and other disciplinary proceedings in North Carolina. In addition to the brief argument made related to the
felony conviction, Plaintiff attached a lengthy legal document he had filed prior to sentencing in that criminal matter
before the California federal court.
         As discussed herein, Plaintiff’s pleading is void of any argument as to how he satisfies the requirements of
Rule 23, void of any authority in response to Defendants’ motions tending to show he can satisfy such requirements,
and void of any argument tending to show Plaintiff can overcome the individualized issues he attempts to assert on
behalf of a “class.” Thus, the Court is left only with the Amended Complaint’s “allegations” and legal conclusions
found on pages 18 through 24. (Doc. No. 3).
2
  Rule 23(c)(1) provides:
         (c) Certification Order; Notice to Class Members; Judgment; Issues Classes; Subclasses.
                   (1) Certification Order.

                                                          5
         In light of the early posture of this case, the Court first recognizes the decision as to whether

to certify a class is preferably decided after some discovery.

         A party seeking class certification must do more than plead compliance with the
         aforementioned Rule 23 requirements. See [Wal–Mart v. Dukes, 131 S.Ct. 2541,
         2551 (2011)] (“Rule 23 does not set forth a mere pleading standard.”). Rather, the
         party must present evidence that the putative class complies with Rule 23. See
         Comcast Corp. v. Behrend, ––– U.S. ––––, 133 S.Ct. 1426, 1432, 185 L.Ed.2d 515
         (2013).

         To determine whether the party seeking certification has carried its burden, a
         district court may need to “probe behind the pleadings before coming to rest on the
         certification question.” Id. (internal quotation marks omitted). Although Rule 23
         does not give district courts a “license to engage in free-ranging merits inquiries at
         the certification stage,” a court should consider merits questions to the extent “that
         they are relevant to determining whether the Rule 23 prerequisites for class
         certification are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Trust Funds, ––– U.S.
         ––––, 133 S.Ct. 1184, 1194–95, 185 L.Ed.2d 308 (2013).

         It is the plaintiff’s burden to demonstrate compliance with Rule 23, but the district
         court has an independent obligation to perform a “rigorous analysis” to ensure that
         all of the prerequisites have been satisfied. See Wal–Mart, 131 S.Ct. at, 2551.

EQT Prod. Co. v. Adair, 764 F.3d 347, 357–58 (4th Cir. 2014). Here, however, Plaintiff has

neither objected to the timing of Defendants’ motion nor has he provided any argument or forecast

an evidentiary basis beyond the Amended Complaint to allow the Court to “probe behind the

pleadings” in deciding the certification question. Moreover, the Court finds the current record

permits the Court to conduct a rigorous analysis under Rule 23, such that a decision is not

premature, particularly where Plaintiff’s Amended Complaint, (Doc. No. 3, pp. 21-24), purports




                            (A) Time to Issue. At an early practicable time after a person sues or is sued as a
                  class representative, the court must determine by order whether to certify the action as a
                  class action.

Fed. R. Civ. P. 23. Rule 23(d)(1)(D) provides that as part of managing a case asserting class claims, the Court can
issue an order directing the complaint be amended to remove allegations related to the representation of absent persons.
Id.
                                                           6
to explain how his allegations satisfy the Rule 23(a) requirements. See Gariety v. Grant Thornton,

LLP, 368 F.3d 356, 365 (4th Cir. 2004) (“If it were appropriate for a court simply to accept the

allegations of a complaint at face value in making class action findings, every complaint asserting

the requirements of Rule 23(a) and (b) would automatically lead to a certification order, frustrating

the district court's responsibilities for taking a close look at relevant matters, for conducting a

rigorous analysis” of such matters, and for making findings that the requirements of Rule 23 have

been satisfied. Moreover, if courts could only consider the pleadings, then parties would have wide

latitude to inject frivolous issues to bolster or undermine a finding of predominance.” (citations

omitted)). Based on the record before the Court, the Court finds this to the unusual case where the

allegations in the Amended Complaint make clear this issue is ripe for decision at this early

juncture.3



3
    Additionally, the Court finds a case from the Sixth Circuit Court of Appeals instructive:

           That the motion to strike came before the plaintiffs had filed a motion to certify the class does not
           by itself make the court's decision reversibly premature. Rule 23(c)(1)(A) says that the district court
           should decide whether to certify a class “[a]t an early practicable time” in the litigation, and nothing
           in the rules says that the court must await a motion by the plaintiffs. As a result, “[e]ither plaintiff
           or defendant may move for a determination of whether the action may be certified under Rule
           23(c)(1).” 7AA Charles Allen Wright et al., Federal Practice and Procedure § 1785; see also, e.g.,
           Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 941–44 (9th Cir.2009); Cook County
           College Teachers Union, Local 1600 v. Byrd, 456 F.2d 882, 884–85 (7th Cir.1972).

           To say that a defendant may freely move for resolution of the class-certification question whenever
           it wishes does not free the district court from the duty of engaging in a “rigorous analysis” of the
           question, and “sometimes it may be necessary for the court to probe behind the pleadings before
           coming to rest on the certification question.” Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161, 160, 102
           S.Ct. 2364, 72 L.Ed.2d 740 (1982). The problem for the plaintiffs is that we cannot see how
           discovery or for that matter more time would have helped them. To this day, they do not explain
           what type of discovery or what type of factual development would alter the central defect in this
           class claim. The key reality remains: Their claims are governed by different States' laws, a largely
           legal determination, and no proffered or potential factual development offers any hope of altering
           that conclusion, one that generally will preclude class certification.

Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 949 (6th Cir. 2011).

                                                              7
   B. Analysis

       Turning to Defendants’ arguments, the motions contend it is evident from the allegations

in the Amended Complaint that Plaintiff cannot certify his proposed class because individualized

issues predominate the purported claims such that neither Rule 23(a)(2) nor Rule 23(a)(3) can be

satisfied. The Fourth Circuit has recognized:

       A class cannot be certified unless a court can readily identify the class members in
       reference to objective criteria.

       The plaintiffs need not be able to identify every class member at the time of
       certification. But if class members are impossible to identify without extensive and
       individualized fact-finding or “mini-trials,” then a class action is inappropriate.

EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014) (citations and quotations omitted).

Further:

       “Commonality requires that there are questions of law or fact common to the class.”
       [Lienhart v. Dryvit Sys., Inc., 255 F.3d 138, 146 (4th Cir.2001)] (internal quotation
       marks omitted). A common question is one that can be resolved for each class
       member in a single hearing, such as the question of whether an employer engaged
       in a pattern and practice of unlawful discrimination against a class of its employees.
       See 7A Charles Allen Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice
       and Procedure § 1763 (3d ed.2005). A question is not common, by contrast, if its
       resolution “turns on a consideration of the individual circumstances of each class
       member.” See id.

       As mentioned above, Plaintiff has failed to present any argument or authority beyond his

Amended Complaint in opposition to Defendants’ motions to strike allegations. In other words,

nothing – beyond the Amended Complaint – exists before the Court in opposition to Defendants’

arguments that the claims here rely on individualized inquiry and require consideration of a

“myriad of each plaintiff’s situation” to defeat commonality and typicality. Rose v. SLM Fin.

Corp., 254 F.R.D. 269, 272 (W.D.N.C. 2008) (“‘A question is not common, . . . if its resolution

turns on consideration of the individual circumstances of each class member.”) (quoting Thorn v.
                                                 8
Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 319 (4th Cir. 2006)). Based on the record before the

Court, the Court finds that Plaintiff’s claims hinge on personal interactions and conversations at

the time of redemption, including representations as to whether a waiver “must” be signed and

whether the party objected to signing the waiver prior to execution. For example, Count 6 alleges

Defendants breached the covenant of good faith and fair dealing because:

       45. . . . refusing to release Mr. Flint’s vehicle unless he agreed to release them
       from all liability, even though he had paid the redemption price in full.

       46. . . . failing to disclose to Plaintiff and the proposed class that they would be
       required to sign a release and hold harmless clause before their vehicle would be
       released, even though the redemption price had been paid in full.

(Doc. No. 3, p. 8). Plaintiff adds, “47. Plaintiff and the proposed class members have performed

all, or substantially all, of the obligations imposed on them under their agreement with

Defendants.” Id. Each of these three allegations requires a fact-based inquiry into individual

transactions to determine whether a redemption price had been paid in full, inquiry into specific

communications as to whether any refusal to release took place or whether any failure to disclose

occurred, and individualized inquiry as to whether a purported class member had performed “all,

or substantially all of the obligations imposed on them . . . .” The next count, Count 7, further

exemplifies the individualized inquiry central to Plaintiff’s allegations as he contends the

Defendants’ policies and practices are misleading, deceptive, unfair, false and fraudulent based on

Defendants’ actions of:

       e.     Refusing to release a consumer’s repossessed vehicle unless the consumer
       agreed to release Defendants from all liability, even though the consumer had
       already paid the redemption price in full;

       f.      Failing to disclose to the consumer that they would be required to sign a
       release and hold harmless clause before their vehicle would be released, even
       though the consumer had already paid the redemption price in full;
                                                9
       g.     Continuing to harass the consumer by calling the consumer’s phone an
       unreasonable number of times every day;

       h.      Causing a probability of confusion or of misunderstanding as to the legal
       rights of the consumer; and

       i.     Charging additional fees on the consumer’s bill and listing them as
       “Miscellaneous” – i.e. failing to identify why the consumer is being charged these
       additional fees.

Id. at p. 11. The other claims mirror such necessary individualized inquiry. Id. at pp. 11-25

(including by not limited to ¶¶ 59, 60 (Count 8); 66-68 (Count 9); 72, 73, 76, 77 (Count 10); 82-

85 (Count 11); 88-89 (Count 12); 93 (Count 13); 96-97 (Count 14); and 100 (Count 15)). Because

this inevitably requires an individualized assessment of facts, including credibility of witnesses,

for each purported class member, certification under Rule 23 is not appropriate. The Court

therefore GRANTS Defendant’s Motions to Strike the class allegations in the Amended

Complaint.

       In light of Plaintiff’s inability to satisfy Rule 23(a)’s requirements of typicality and

commonality, the Court need not address Defendants’ other arguments related to Plaintiff’s role

as a class representative and lead class counsel. Accordingly, Plaintiff’s Motion to Strike is

DENIED AS MOOT.

   C. Subject Matter Jurisdiction

       Plaintiff’s Amended Complaint asserts subject matter jurisdiction in this Court based only

on the Class Action Fairness Act, 28 U.S.C. § 1332(d). See 28 U.S.C. § 1332(d)(2)(A) (providing

that “[t]he district courts shall have original jurisdiction of any civil action in which the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a class

action in which–(A) any member of a class of plaintiffs is a citizen of a State different from any
                                                  10
defendant”). Because the Court strikes those portions of Plaintiff’s claims seeking to proceed as

a class action at this early juncture, the Court must consider, sua sponte, whether it retains subject

matter jurisdiction over the case on another basis.

        “[A] federal court is obliged to dismiss a case whenever it appears the court lacks
        subject matter jurisdiction.” Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).
        “[T]he absence of jurisdiction may be raised at any time during the case, and may
        be based on the court's review of the evidence.” Id.; see Gibbs v. Buck, 307 U.S.
        66, 72, 59 S.Ct. 725, 83 L.Ed. 1111 (1939). “Determining the question of subject
        matter jurisdiction at the outset of the litigation is often the most efficient
        procedure.” Lovern, 190 F.3d at 654. The “district court may address its lack of
        subject matter jurisdiction in two ways.” Id. It “may find insufficient allegations in
        the pleadings, viewing the alleged facts in the light most favorable to the plaintiff,
        similar to an evaluation pursuant to Rule 12(b)(6),” or, “after an evidentiary
        hearing, the court may weigh the evidence in determining whether the facts support
        the jurisdictional allegations.” Id. (internal citations omitted); see Adams v. Bain,
        697 F.2d 1213, 1219 (4th Cir. 1982) (same).

Martinez v. Duke Energy Corp., 130 F. App'x 629, 634 (4th Cir. 2005).

        Here, Plaintiff’s Amended Complaint is void of any other assertion of jurisdiction beyond

that under CAFA. There is no allegation that the amount in controversy for Plaintiff’s individual

claims exceeds $75,000 sufficient to indicate diversity jurisdiction under 28 U.S.C.A. § 1332. In

fact, Plaintiff’s allegations concede, “When considered on an individual basis, the damages

resulting from Defendants’ unfair and deceptive business practices are relatively low.

Consequently, it is highly unlikely any individual claimant (and even less likely that an attorney)

would spend the time, money and effort necessary to challenge the alleged conduct.” (Doc. No.

3, p. 24).

        Federal question jurisdiction arises only from “those cases in which a well-pleaded

complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

to relief necessarily depends on resolution of a substantial question of federal law.” Franchise Tax


                                                  11
Bd. of the State of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27–28 (1983).

Here, only one of Plaintiff’s fifteen claims purports to set forth a federal question – the claim under

the Fair Debt Collection Practices Act. If this claim is not properly before the Court, the Court

lacks federal question jurisdiction and can decline to exercise supplemental jurisdiction over

Plaintiff’s fourteen other claims. See 28 U.S.C. § 1367(c)(3); see also Yarborough v. Burger King

Corp., 406 F.Supp.2d 605, 609 (M.D.N.C. 2005); Gen. Textile Printing & Processing Corp. v. City

of Rocky Mount, 908 F.Supp. 1295, 1312 (E.D.N.C.1995).

                                       MOTIONS TO DISMISS

   A. Applicable Law

       Defendants move to dismiss based on Federal Rules of Civil Procedure 12(b)(6) for

Plaintiff’s failure to state a claim upon which relief can be granted. “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173

L.Ed.2d 868 (2009) (citation and internal quotations omitted). Facial plausibility exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. An inference of the mere possibility of

misconduct is not sufficient to support a plausible claim. Id. at 679. Courts must “accept the well-

pled allegations of the complaint as true, ... constru[ing] the facts and reasonable inferences derived

therefrom in the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474

(4th Cir. 1997). “A pleading that offers ‘labels and conclusions’ or ... ‘naked assertion[s]’ devoid

of ‘further factual enhancement’” will not suffice. Iqbal, 556 U.S. at 678 (alteration in original)




                                                  12
(citation and quotation omitted)). Courts need not accept legal conclusions couched as factual

allegations. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       In addition to moving for dismissal under Rule 12(b)(6), Defendants AAR and UAR also

contend Rule 12(c) supports judgment on the pleadings in their favor. It is well-settled, “In

addressing a Rule 12(c) motion, the Court may consider the Answer and attached exhibits in

addition to the Complaint. The Answer's factual allegations are taken as true to the extent they do

not contradict the factual allegations in the Complaint.” Seneca Ins. Co. v. Shipping Boxes I, LLC,

30 F. Supp. 3d 506, 510 (E.D. Va. 2014) (citing Mendenhall v. Hanesbrands, Inc., 856 F.Supp.2d

717, 724 (M.D.N.C. 2012)).

       Notably, appellate review for motions to dismiss under 12(b)(6) and 12(c) is the same, so

the Court sees no need to separate the analysis here. See W.C. & A.N. Miller Dev. Co. v. Cont'l

Cas. Co., 814 F.3d 171, 175–76 (4th Cir. 2016) (“We review de novo the district court's ruling on

a motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c), and in

doing so, apply the standard for a Rule 12(b)(6) motion.” (citing Butler v. United States, 702 F.3d

749, 751–52 (4th Cir. 2012)).

       [A] motion for judgment on the pleadings “should only be granted if, after
       accepting all well-pleaded allegations in the plaintiff's complaint as true and
       drawing all reasonable factual inferences from those facts in the plaintiff's favor, it
       appears certain that the plaintiff cannot prove any set of facts in support of his claim
       entitling him to relief.” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir.
       1999). A Rule 12(c) motion tests only the sufficiency of the complaint and does
       not resolve the merits of the plaintiff's claims or any disputes of fact.

Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014). Bearing these principles in mind,

the Court turns to the parties’ motions to dismiss the Amended Complaint, beginning with the sole

federal claim – Count 12 – which asserts violations of the Fair Debt Collection Practices Act.


                                                 13
   B. Analysis

       Plaintiff contends Ally Bank violated the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, (“FDCPA”) by “causing Plaintiff and the proposed classes’ telephone to ring repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called number” and that the

other “Defendants” violated the FDCPA by “falsely stating that Plaintiff and the proposed class

was required to sign a waiver of their legal rights without disclosing the nature and consequences

of such affirmation or waiver and the fact that they were not legally obligated to make such

affirmation or waiver.” (Doc. No. 3, p. 15).

       To state a claim under the FDCPA, a plaintiff must plausibly allege the defendants: (1)

were the object of collection activity arising from consumer debt as defined in the FDCPA; (2) are

“debt collectors” as defined in the FCDPA; and (3) engaged in an act or omission prohibited by

the FDCPA. See, e.g., Boosahda v. Providence Dane LLC, 462 Fed.Appx. 331, 333 n. 3 (4th

Cir.2012) (per curiam) (unpublished); Salley v. Bank of Am., N.A., No. 5:13–CV–753–D, 2014

WL 2768660, at *4 (E.D.N.C. June 18, 2014) (unpublished).

       The FDCPA is designed to protect individuals from a third-party “debt collector,” which

is problematic for Plaintiff’s claims here. This term is important, as the Fourth Circuit has

explained:

       [T]he FDCPA purports to regulate only the conduct of debt collectors, not creditors,
       generally distinguishing between the two based on whether the person acts in an
       agency relationship with the person to whom the borrower is indebted. With
       limited exceptions, a debt collector thus collects debt on behalf of a creditor. A
       creditor, on the other hand, is a person to whom the debt is owed, and when a
       creditor collects its debt for its own account, it is not generally acting as a debt
       collector.




                                               14
Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 135–36 (4th Cir. 2016), aff'd, 137 S. Ct.

1718, 198 L. Ed. 2d 177 (2017). The court further explained that “[t]he material distinction

between a debt collector and a creditor—at least with respect to the second definition of ‘debt

collector’ provided by § 1692a(6)—is therefore whether a person’s regular collection activity is

only for itself (a creditor) or whether it regularly collects for others (a debt collector).” Id. at 136-

37. In other words, section 1692 does not apply to creditors attempting to collect a debt actually

owed to them.

        To the extent Plaintiff asserts a violation of the FDCPA against Ally Bank, it is barred as

Ally Bank was a creditor acting to collect a debt owed to it. In other words, the FDCPA is not

applicable to Ally Bank under these facts, and Plaintiff's claims under the FDCPA against Ally

Bank fail as a matter of law. See id., Proctor v. Ally Fin. Inc., No. CV PJM 18-2989, 2019 WL

3539929, at *3 (D. Md. Aug. 2, 2019) (“Ally is therefore a creditor, not a debt collector, within

the meaning of the FDCPA, since it is collecting debts on its own behalf rather than for others.”);

see also Smallwood v. Irwin Mortg. Co., No. 5:12-CV-47-BO, 2013 WL 4735877, at *3 (E.D.N.C.

Sept. 3, 2013) (dismissing FDCPA claim pursuant to Federal Rule Civil Procedure 12(b)(6)); see

also Brooks-McCollum v. Aspen Prop. Mgmt. Co., 551 F. App'x 677, 679–80 (4th Cir. 2014)

(affirming dismissal for failure to state a claim because the defendants are not debt collectors under

the FDCPA) (citing 15 U.S.C. § 1692a(4), (6)(A) and 15 U.S.C. § 1692a(6)(F)(iii)). Dismissal of

this claim against Ally Bank is appropriate.

        Turning to the allegations against UAR and AAR, Plaintiff alleges a violation of “15 USC

1692 Section 807” when they falsely required him to sign a waiver without “disclosing the nature

or consequences” of the waiver or the fact he was not legally required to sign a waiver. (Doc. No.


                                                   15
3, p. 15). The Court construes Plaintiff’s reference to “15 USC 1692 Section 807” to mean 15

U.S.C. § 1692e, which is entitled “False or misleading representations,” as “Section 807” refers to

the Fair Debt Collection Practices act section number, while 15 U.S.C. § 1692e is the codified

statute. Since Plaintiff’s allegations under the FDCPA only relate to the Waiver, the Court

considers the Waiver as it was attached to Defendant AAR Answer. (Doc. No. 29-2).

       In order for 15 U.S.C. §1692e to apply, UAR and AAR must be a “debt collector” as that

term is defined under the FDCPA. In examining this question, the Supreme Court recently

clarified the scope of this definition in Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029

(2019). In that case, the Court recognized the statutory definition of “debt collector” does not

include “entities engaged in no more than the ‘enforcement of security interests’ through methods

such as foreclosure and repossession. Id. at 1040. Here, all of Plaintiff’s allegations against UAR

and AAR revolve around their repossession of his vehicle on behalf of Ally Bank. Thus, to the

extent Plaintiff attempts to assert claims under 15 U.S.C. §1692e, such claims are not appropriate

against UAR and AAR as they are not a “debt collector” for purposes of that statute.

       The Supreme Court, however, cautioned that its holding need not be interpreted as giving

entities like AAR and UAR “a license to engage in abusive debt collection practices” because

“enforcing a security interest does not grant an actor blanket immunity from the [FDCPA].”

Obduskey, 139 S. Ct. at 1039–40. The Court intentionally left open “what other conduct (related

to, but not required for, enforcement of a security interest) might transform a security-interest

enforcer into a debt collector subject to the main coverage of the [FDCPA].” Id. at 1040 (emphasis

removed). With the question being left open, some district courts have looked to whether entities

engaged in conduct beyond what is needed for security-interest enforcement. See Carlson v.


                                                16
Patrick K. Willis Co., Inc., No. 19-CV-181-JDP, 2019 WL 6118902, at *3 (W.D. Wis. Nov. 18,

2019) (granting dismissal because plaintiff failed to plead facts that, if true, would show that

defendants were engaging in conduct unnecessary for repossession of his truck, and noting that

instead, the complaint and the incorporated documents show that the defendants’ conduct was

only aimed at repossession, not debt collection); Oya v. Wells Fargo Bank, N.A., No. 3:18-CV-

01999-H-BGS, 2019 WL 4573704, at *7 (S.D. Cal. Sept. 19, 2019) (holding that plaintiffs did not

sufficiently allege that the defendants acted contrary to their rights to enforce their security interest

and have not sufficiently alleged that the defendant did not have a present right to possession of

the property claimed as collateral through an enforceable security interest); Goodwin v. His Choice

Towing & Recovery LLC, No. 1:17-CV-00753, 2019 WL 7944075, at *3 (N.D. Ga. Dec. 3, 2019)

(noting “repossession companies, which enforce debt collectors' or creditors' security interests,

may not use “unfair or unconscionable means to collect or attempt to collect any debt” under the

FDCPA).

        In other words, Obduskey suggests that even if an entity is attempting to enforce a security

interest, it might still be a “debt collector” regulated by the FDCPA if it engages in conduct

unnecessary for security-interest enforcement—conduct that would suggest that the entity’s true

purpose is not repossession, but debt collection. Here, Plaintiff’s Amended Complaint is void of

any facts that would show AAR and UAR were acting as debt collectors, not security-interest

enforcers, under the FDCPA’s relevant provisions. See Carlson, 2019 WL 6118902, at *3

(dismissing FDCPA claim against repossessing agent for failure to state a claim upon which relief

could be granted).




                                                   17
       Having concluded that AAR and UAR are not “debt collectors” in the general sense,

Obduskey also recognized the statutory framework of the FDCPA expands the definition of when

an agency engaged in enforcement of security interests can be considered a debt collector, which

is only in the limited situation set forth in 15 U.S.C. § 1692a(6): “For the purpose of section

1692f(6) of this title, [the term “debt collector”] also includes any person who uses any

instrumentality of interstate commerce or the mails in any business the principal purpose of which

is the enforcement of security interests.” (Emphasis added). Thus, Plaintiff’s FDCPA claims

against AAR and UAR can be saved only if Plaintiff sufficiently pleads a claim under Section

1692(f)(6). That statute permits recovery under the FDCPA against entities enforcing security

interests of others if they engage in:

       (6) Taking or threatening to take any nonjudicial action to effect dispossession or
       disablement of property if--
              (A) there is no present right to possession of the property claimed as
              collateral through an enforceable security interest;
              (B) there is no present intention to take possession of the property; or
              (C) the property is exempt by law from such dispossession or disablement.

15 U.S.C.A. § 1692f. Of note, this statute is not referenced anywhere in Plaintiff’s Amended

Complaint.

       Here, Plaintiff’s FDCPA allegations against “Defendants” (which presumably includes

AAR and UAR) relate solely to their alleged statements that he was required to sign the Waiver

and their failure to explain to him the consequences of signing it.         Notably, no allegation

specifically explains UAR’s connection to the Waiver. Nevertheless, these broad allegations go

to the validity of the Waiver (and its impact on any “damages” Plaintiff might assert to his vehicle

or its contents arising out of their repossession), but they fail to assert a claim under 15 U.S.C.A.

§ 1692f. Plaintiff’s assertions regarding “misrepresentations” or omissions related to his signing
                                                 18
of the waiver do not save his claim under FDCPA, particularly where no allegation is made to

suggest damage to Plaintiff’s vehicle or its contents by the action of repossession.

         Moreover, to the extent Plaintiff could rely on a violation of N.C. Gen. Stat. § 25-6-609 in

breaching the peace to show “no present right to possession” of his vehicle, the Court finds

Plaintiff’s Amended Complaint and his opposition to the motions to dismiss have failed to show

how AAR and UAR violated that statute sufficient to state a claim for relief under 15 U.S.C. §

1692f(6)(A).4 See Cooper v. Fulton Bank, N.A., No. CV CCB-16-4138, 2017 WL 5478318, at *3

(D. Md. Nov. 15, 2017) (holding that because the defendants did not breach the peace, they did

not lose their present right to possession of the collateral under 15 U.S.C. § 1692f(6)(A)).

         In short, the Court finds that as a matter of law, Plaintiff has failed to set forth an FDCPA

claim against Defendants Ally Bank, UAR, and AAR upon which relief can be granted. In so

ruling, however, the Court expresses no opinion, however, on the validity of the Waiver or its

impact on the viability of Plaintiff’s fourteen other claims arising under the various state law

theories in the Amended Complaint. In light of this Court’s ruling, and because all of Plaintiff’s

numerous other remaining claims arise under state law, the Court declines to exercise supplemental

jurisdiction. Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (“With respect to


4
  The statute provides that if a debtor defaults on his obligations under a security agreement, the secured party is
permitted to take possession of the collateral, N.C. Gen. Stat. § 25-9-609(a)(1), so long as no breach of peace occurs.
In considering whether a breach of peace occurred, under North Carolina law, courts look to the reasonableness of the
time and manner of the repossession by applying a five-factor balancing test of “(1) where the repossession took place,
(2) the debtor's express or constructive consent, (3) the reactions of third parties, (4) the type of premises entered, and
(5) the creditor's use of deception.” Giles v. First Virginia Credit Servs., Inc., 560 S.E.2d 557, 565 (N.C. App. 2002)
(citation omitted). Construing all of Plaintiff’s allegations as true, his allegations as to this violation fail to sufficiently
plead a violation as against AAR or UAR. Noticeably missing is any reference to reactions of third parties or the
creditor’s use of deception. Moreover, nothing in the Amended Complaint indicates any confrontation with Plaintiff
or a member of the public, any deception, any damage to property in repossessing the vehicle, any allegation of forced
entry (despite the mention of a mechanical lock that can only be deactivated by a garage door opener), or any other
alleged disruption of the public peace. Plaintiff’s allegations that his vehicle was repossessed from a gated parking
garage, without more, is insufficient to plead facts to show UAR and AAR had “no present right to possession of the
property claim as collateral . . . .” 15 U.S.C.A. § 1692f(6)(A).
                                                              19
supplemental jurisdiction in particular, a federal court has subject-matter jurisdiction over

specified state-law claims, which it may (or may not) choose to exercise. See §§ 1367(a), (c). A

district court's decision whether to exercise that jurisdiction after dismissing every claim over

which it had original jurisdiction is purely discretionary. See § 1367(c).”).

        Instead, the Court will DISMISS the case WITHOUT PREJUDICE to Plaintiff’s ability to

refile any applicable claims in the appropriate court.

                                             CONCLUSION

        Having carefully considered the pleadings and the parties’ arguments, this Court strikes

Plaintiff’s claims asserted on behalf of any class and grants Defendants’ Rule 12(b)(6) motion with

respect to the one federal law cause of action asserted in the Amended Complaint. In so ruling,

the Court dismisses the two potential avenues over which this court has original jurisdiction,

including all allegations on behalf of a class and Count 12. This dismissal is WITHOUT

PREJUDICE. The Court declines to exercise supplemental jurisdiction over Plaintiff’s numerous

other claims, all of which rely on state law, and DISMISSES Counts 1-11 and Counts 13-15

WITHOUT PREJUDICE.

        Where jurisdiction “ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Steele Co. v. Citizens for a Better Env't, 523 U.S.

83, 94 (1998) (quoting Ex parte McCardle, 19 L. Ed. 264 (1868)). Although pleadings of self-

represented litigants must be accorded liberal construction, see Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978), liberal construction does not mean a court can ignore a clear failure to allege

facts that set forth a basis for federal court jurisdiction, see Weller v. Dep't of Soc. Servs., 901 F.2d

387, 391 (4th Cir. 1990). The Court notes that at the time of filing, Plaintiff was a licensed attorney


                                                   20
in the state of North Carolina and was therefore bound by the appropriate rules governing the

practice of law in this jurisdiction. To the extent Plaintiff’s status as a licensed attorney changed

during the pendency of these proceedings, the Court notes it has provided him all liberal

construction typically afforded to pro se parties.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike Class Allegations

Defendant Ally Financial, Inc.’s Motion to Dismiss (Docs. Nos. 18, 22, 24) are GRANTED;

Plaintiff’s “Motion to Strike Motion to Strike Class Allegations” (Doc. No. 30) is DENIED AS

MOOT; and Defendants’ Motions to Dismiss and Partial Motion for Judgment on the Pleadings

(Docs. Nos. 17, 20, 32) are GRANTED, and the Amended Complaint is DISMISSED WITHOUT

PREJUDICE. The Clerk is respectfully directed to CLOSE THIS CASE.

       IT IS SO ORDERED.




                                      Signed: March 27, 2020




                                                 21
